DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant’s amendments to the claims submitted on 12/14/2021 are accepted.
Acknowledgements
This office action is in response to the reply filed on 12/14/2021.
In the reply, the applicant amended claims 1 and 19 and cancelled claim 12.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5, 10-11, and 18-23 are rejected under 35 U.S.C. 103 as being unpatentable over Mosebach et al. (WO 2015/144870) in view of Eggert et al. (WO 2012/160159).
Regarding claims 1, 3, and 5, Mosebach et al. teaches an injector device (“injector 1” of Fig. 1A) comprising: a container (“medicament container, such as a syringe 3” of Fig. 1A and Pg. 9, lines 30-34); a plunger (“plunger 10” of Fig. 1A and Fig. 4) that is movable into the container (3) to dispense 
In the same field of endeavor, Eggert et al. teaches an injection device (“drug delivery device 10” of Fig. 1) comprising a switch (“switch 604” of Fig. 6a-6c) wherein the switch is arranged to interact with a structural element (“surface portion 606” of Fig. 6a-6c, see Fig. 6a-6c illustrating how structural element corresponds to a protrusion which protrudes from “surface portion 605” and how the switch interacts with the structural element) of a plunger (“push rod 601” of Fig. 6a-6c) to detect movement of 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injector device of Mosebach et al. such that the plunger comprises the protrusion taught by Eggert et al. and such that the injector device includes the switch arranged to interact with the protrusion of the plunger to detect movement of the plunger during operation of the injector device and the second arranged to detect an end of the protrusion of the plunger as the plunger moves into the container as is further taught by Eggert et al. Such a modification would be advantageous because it provides the injector device with the ability to detect movement of the plunger (see Page 21, lines 30 through Page 22, line 7). 
Regarding claim 10, 
Regarding claim 11, Mosebach et al. in view of Eggert et al. teaches the injector device according to claim 10 and further teaches wherein the plunger (10) is arranged to be rotated relative to the collar to release the plunger (10) for movement into the container (3, see Pg. 19, lines 9-13 indicating how the plunger rotates relative to “case slot 2.3” which is comprised by the collar of the latch for movement into the container). 
Regarding claim 18, Mosebach et al. in view of Eggert et al. teaches the injector device according to claim 1 and further teaches the device comprising a reservoir of liquid medicament (see Pg. 10, lines 2-7).
Regarding claim 19, 
In the same field of endeavor, Eggert et al. teaches a method of manufacturing an injector device (“drug delivery device 10” of Fig. 1) which includes providing a switch (“switch 604” of Fig. 6a-6c) arranged to interact with a structural element (“surface portion 606” of Fig. 6a-6c, see Fig. 6a-6c illustrating how structural element corresponds to a protrusion which protrudes from “surface portion 605” and how the switch interacts with the structural element) of a plunger (“push rod 601” of Fig. 6a-6c) during operation of the device (20, see Page 21, lines 30, through Page 22, line 7). Eggert et al. further teaches wherein the structural element (606) of the plunger (601) is a protrusion (see Fig. 6a-6c illustrating how structural element corresponds to a protrusion which protrudes from “surface portion 605”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Mosebach et al. such that the method further comprises providing the plunger with the protrusion taught by Eggert et al. and such that the injector device includes the switch of Eggert et al. arranged to interact with the protrusion of the plunger to detect movement of the plunger during operation of the injector device as further taught by Eggert et al. Such a modification would be advantageous because it provides the injector device with the ability to detect movement of the plunger (see Page 21, lines 30 through Page 22, line 7).
Regarding claim 20, Mosebach et al. in view of Eggert et al. teaches the method according to claim 19 and further teaches wherein the biasing member (9) is configured to exert an axial force on the plunger (10) to push the plunger (10) into the container (3, see Fig. 1A and Pg. 3, line 12-17).
Regarding claim 21, Mosebach et al. in view of Eggert et al. teaches the method according to claim 19 and further teaches wherein the plunger (10) is configured to slide into the container (3) under the action of the biasing member (9) once the latch (2.2) has been disengaged (see Pg. 19, lines 9-13).
Regarding claim 22, Mosebach et al. in view of Eggert et al. teaches the injector device according to claim 1 and further teaches wherein the biasing member (9) is configured to exert an axial 
Regarding claim 23, Mosebach et al. in view of Eggert et al. teaches the injector device according to claim 1 and further teaches wherein the plunger (10) is configured to slide into the container (3) under the action of the biasing member (9) once the latch (2.2) has been disengaged (see Pg. 19, lines 9-13).
Claims 1-2, 4, 9-10, 13-18 and 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Karlsson et al. (US 2014/0148763) in view of Carlsson et al., referred hereinafter as Carlsson-507 (WO 2017/097507).
Regarding claim 1, Karlsson discloses an injector device (1 of Fig. 1-8) comprising: a container (12 of Fig. 7); a plunger (50/60 of Fig. 6-7) that is movable into the container (12) to dispense medicament during operation of the injector device (see [0105], lines 20-29); and a biasing member (40 of Fig. 7) arranged to push the plunger (50/60) into the container (12) during operation of the device (1, see [0105], lines 29-32); a latch (70 of Fig. 6) arranged to hold the plunger (50/60) in an initial position (Fig. 7) where the biasing member (40) is under compression prior to operation of the injector device (1, see [0105], lines 1-10), wherein the plunger (50/60) is configured to be rotated to disengage the latch (70) from holding the plunger (50/60, see [0097], lines 10-26 and [0105], lines 11-13 indicating how the plunger is configured to be rotated to disengage the latch from holding the plunger to “container driver 32”) such that the biasing member (40 of Fig. 7) is able to push the plunger (50/60) into the container (12, see [0105], lines 13-32 indicating how cooperative engagement between the force applied by the biasing member and the threaded engagement of “container driver 32” with the plunger causes the plunger to move axially into the container. Examiner, therefore, maintains that the biasing member is able to push the plunger into the container once the plunger has been rotated to disengage the latch from holding the plunger to the “container driver 32”); and a needle sleeve (17 of Fig. 3 of Karlsson) 
In the same field of endeavor, Carlsson-507 teaches an injector device (1 of Fig. 1a-1c) comprising a switch (300 of Fig. 3a-3b) arranged to interact with a structural element (see Examiner’s annotated Fig. 6d below) of a plunger (50/60 of Fig. 1c) during operation of the injector device (1, see Page 17, lines 10-17). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the injector device disclosed by Karlsson to include the switch as taught by Carlsson-507 wherein the switch is arranged to be aligned with the structural element of the plunger after the plunger has been rotated as further taught by Carlsson-507. Doing so provides a means for the medical personnel treating a patient, authorities and/or medical insurance companies paying for treatment to monitor the intake of medicament by the patient. This is advantageous because when a patient does not follow prescribed medication schemes there is a risk that the condition can become prolonged or worsened (see Page 2, lines 20-30 of Carlsson-507). Additionally, Carlsson-507 teaches that the switch (300) is configured to be implemented onto the injector device of Karlsson (Page 12, lines 15-20 of Carlsson-507). Furthermore, Karlsson discloses that modifications can be made to the injector device discloses by Karlsson ([0120], lines 4-9 of Karlsson).

    PNG
    media_image1.png
    894
    889
    media_image1.png
    Greyscale

Regarding claim 2, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 1 and Carlsson-507 further teaches wherein the wherein the switch (300 of Carlsson-507) is arranged to detect a start of a movement of the plunger (50/60 of Karlsson, see Page 19, lines 11-18 of Carlsson-507 indicating how switch detects start of plunger movement).
Regarding claim 4, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 1 and Carlsson-507 further teaches wherein the switch (300 of Carlsson-507) is arranged to detect an end (see Examiner’s annotated Fig. 6d above of Carlsson-507) of the plunger (50/60 of Karlsson).
Regarding claim 9, 
Regarding claim 10, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 1 and Karlsson discloses wherein the latch (70 of Karlsson) comprises a collar (71/72/74 of Fig. 6 of Karlsson) that surrounds a part of the plunger (50/60, see Fig. 6-7 of Karlsson illustrating how collar portion surrounds part of plunger) and engages the plunger (50/60 of Karlsson) to hold the plunger in the initial position (see [0105], lines 1-10 of Karlsson indicating how collar portion engages plunger).
Regarding claim 13, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 1 and Carlsson-507 further teaches wherein the switch (300 of Carlsson-507) comprises a mechanical switch (Page 18, lines 27-29 of Carlsson-507) having an engaging member (303 of Fig. 3a of Carlsson-507) that contacts the plunger (see Examiner’s annotated Fig. 6d of Carlsson-507 above illustrating how engaging member is configured to contact end of plunger).  
Regarding claim 14, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 1 and Carlsson-507 teaches the injector device further comprising a communication device (302 of Fig. 3a of Carlsson-507) configured to receive a signal output by the switch (300, see Page 19, lines 14-18 of Carlsson-507).
Regarding claim 15, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 14 and Carlsson-507 teaches the communication device (302 of Carlsson-507) comprises an antenna (305 of Fig. 3a of Carlsson-507). 
Regarding claim 16, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 1 and Carlsson-507 teaches the injector device further comprising a processing unit (Page 30, line 6 of Carlsson-507) configured to receive a signal output by the switch (300, Page 30, line 4-8 of Carlsson-507). 
Regarding claim 17, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 1 and Carlsson-507 teaches the injector device further comprising a feedback device (309 of Fig. 3a) 
Regarding claim 18, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 1 and Karlsson discloses the injector device (1) further comprising a reservoir of liquid medicament (see [0001] of Karlsson indicating the device comprising a reservoir of liquid medicament).
Regarding claim 22, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 1 and Karlsson discloses wherein the biasing member (40 of Karlsson) is configured to exert an axial force on the plunger (50/60 of Karlsson) to push the plunger (50/60 of Karlsson) into the container (12 of Karlsson, see [0105], lines 13-32 indicating how cooperative engagement between the force applied by the biasing member and the threaded engagement of “container driver 32” with the plunger causes the plunger to move axially into the container. Examiner, therefore, maintains that an axial force is applied by the biasing member to the plunger as a result of the axial resistance formed between the threads of the plunger and the threads of the “container driver 32” which force the plunger to rotate through the threaded engagement over the course of the plunger’s axial movement). 
Regarding claim 23, Karlsson in view of Carlsson-507 teaches all of the limitations of claim 1 and Karlsson discloses wherein the plunger (50/60 of Karlsson) is configured to slide into the container (12 of Karlsson) under the action of the biasing member (40 of Karlsson) once the latch (70 of Karlsson) has been disengaged (see [0105], lines 20-29 indicating how plunger slides into container under action of biasing member after the latch has been disengaged). 
Response to Arguments
Drawing Objections
The amendments to claims 1 and 19 are sufficient in overcoming the Drawing Objections present in the Office Action mailed on 09/14/2021. The Drawing Objections are subsequently removed from the present Office Action and the drawings submitted on 03/02/2021 are accepted.
Rejections under 35 USC § 112, Second Paragraph
The amendments to claims 1 and 19 are sufficient in overcoming the rejections of claims 1-5 and 9-23 under U.S.C. § 112(b) present in the Office Action mailed on 09/14/2021. 
Rejections under 35 USC § 103
McKay in view of Eggert does not disclose the subject matter of amended claim 1
Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. In Pg. 8 of the reply, Applicant asserts that, “there is no motivation for the skilled person to apply the interface sensor 600 of Eggert.” The Examiner maintains, however, that Eggert et al. provides such a motivation in Pg. 21, line 30 through Pg. 22, line 7 by teaching that the interface sensor 600 of Eggert et al. provides a means for detecting movement of a plunger. Furthermore, the Examiner maintains that this teaching may be applied to Mosebach et al. in a manner similar to how the teaching was applied to McKay et al. in the Office Action mailed on 09/14/2021.
In Pg. 8, Applicant asserts that, “the functioning of the push rod 601 of Eggert is not analogous to that of the alleged plunger of 32 of Eggert” and that “a hindsight analysis of the prior art in view of the technical solution disclosed in the present application” was applied by the Examiner. In response to applicant's argument that Eggert et al. is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
 In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971). In this case, the teaching that mechanical switches can be added to the drug delivery device of Mosebach et al. and be arranged to interact with a structural element of a plunger to detect movement of the plunger was provided entirely by the teachings of Eggert et al. 
Karlsson in view of Carlsson-507 does not disclose the subject matter of amended claim 1
 Applicant's arguments filed 12/14/2021 have been fully considered but they are not persuasive. In Pg. 8-9, Applicant asserts that, “the Office now appears to alternate between either: (i) interpreting the plunger driver 50 and plunger rod 60 of Karlsson as together being the claimed “plunger,” and (ii) interpreting the container driver 32 of Karlsson as being the “plunger.” The Examiner maintains, however, that the Office does not interpret the container driver 32 of Karlsson as being the “plunger,” instead, the Office only interprets the claimed “plunger” as the plunger driver 50 and plunger rod 60 of Karlsson and does not alternate between the two interpretations as suggested by Applicant. Furthermore, on Pg. 9 the Applicant asserts that “the plunger driver 50 and plunger rod 60 cannot be interpreted as a “plunger” within the meaning of claim 1.” The Examiner maintains, however, that the .
Finally, Applicant asserts that, “Applicant disagrees that the alleged needle sleeve (17) of Karlsson slides into engagement with the alleged plunger (50/60).” The Examiner maintains, however, that the needle sleeve (17) of Karlsson does in fact slide into engagement with the alleged plunger. See [0086], lines 8-15 indicating how, “the needle shield sleeve 17 is thereby pushed or moved towards the distal end of the injection device 1” and further note how this sliding motion is required for the plunger to become disengaged from the latch in order to dispense medicament from the container and note how, therefore, the needle sleeve slides into engagement with the plunger. The Examiner recommends amending claims 1 and 19 to recite limitations which further clarify the structure of the type of engagement intended by Applicant in addition to the merely functional recitations.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA PARKER REDDINGTON whose telephone number is (571)270-3290. The examiner can normally be reached 7:30 AM to 4:30 PM Mon - Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571)272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA PARKER REDDINGTON/Examiner, Art Unit 3783                                                                                                                                                                                                        /EMILY L SCHMIDT/